UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3010



ORVIN FLOYD VILLERS; CHERYL VILLERS,

                                          Plaintiffs - Appellants,

          versus

BOARD OF TRUSTEES, SHEET METAL WORKERS' NA-
TIONAL PENSION FUND; LOCAL UNION NO. 33, SHEET
METAL WORKERS INTERNATIONAL ASSOCIATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-94-778)

Submitted:   May 31, 1996                  Decided:   June 27, 1996

Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orvin Floyd Villers, Cheryl Villers, Appellants Pro Se. Robin Jean
Davis, John Francis Dascoli, SEGAL & DAVIS, L.C., Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order granting Ap-

pellees' motion for summary judgment in this civil action. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Villers v. Board of Trustees, Sheet Metal Workers
Nat'l Pension Fund, 901 F. Supp. 1111 (S.D.W. Va. 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2